Case 2:20-bk-20007        Doc 874      Filed 08/04/20 Entered 08/04/20 16:48:17               Desc Main
                                      Document      Page 1 of 5


                      IN THE UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF WEST VIRGINIA


 In re:                                               Chapter 11

 THOMAS HEALTH SYSTEM, INC., et al.,                  Case No. 20-20007 (FWV)

          Debtors.1                                   (Jointly Administered)


       JOINT NOTICE OF RESERVATION OF RIGHTS OFFERED BY CLAIMANTS
      SEEKING RELIEF FROM THE AUTOMATIC STAY REGARDING POTENTIAL
     OBJECTION TO CONFIRMATION OF DEBTORS’ AMENDED JOINT CHAPTER 11
                         PLAN OF REORGANIZATION

          NOW COME Gary L. Workman, Kevin and Ashlee Caldwell, individually and as

 guardians of B.C., an infant, Beverly Eve Adams, Jane Doe, her Mother and Grandmother,

 Gilbert W. Sloan, Executor and Personal Representative for the Estate of Icley Wood Sloan,

 Judith Cayton, Meredith Huffman, Administratrix of the Estate of James O. Huffman, Kristen

 Patterson, Administratrix of the Estate of Mary Cae Henderson, Hilda George, Richard Johnson,

 and Fred J. Wood, Executor of the Estate of Judy Mae Wood, deceased (collectively referred to

 as “claimants seeking relief from the automatic stay”)2, by and through their undersigned

 counsel, and hereby offer the instant joint notice regarding their collective reservation of right to



 1
   The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
 number, are: Thomas Health System, Inc. (0674); Herbert J. Thomas Memorial Hospital Association
 (4900); Charleston Hospital, Inc. (2692); THS Physician Partners, Inc. (5947); and THM Services, Inc.
 (6607).
 2
   The Movants are (i) Fred Wood, Executor of the Estate of Judy Mae Wood, Deceased (Docket Nos. 261,
 402), (ii) Gary L. Workman (Docket Nos. 266, 613), (iii) Judith Cayton (Docket No. 332), (iv) Meredith
 Huffman, Administratrix of the Estate of James O. Huffman (Docket No. 334), (v) Kirsten Patterson,
 Administratrix of the Estate of Mary Cae Henderson (Docket No. 341), (vi) Hilda George (Docket No.
 343), (vii) Beverly Eve Adams (Docket No. 416), (viii) Gilbert W. Sloan, Executor and Personal
 Representative for the Estate of Icley Wood Sloan (Docket No. 420), (ix) Kevin and Ashlee Caldwell,
 Individually and as Guardians of B.C., an Infant (Docket No. 461), (x) Jane Doe (Docket No. 562) and
 (xi) Richard Johnson (Docket No. 714).
Case 2:20-bk-20007       Doc 874     Filed 08/04/20 Entered 08/04/20 16:48:17       Desc Main
                                    Document      Page 2 of 5


 object to Debtors’ Amended Joint Chapter 11 Plan of Reorganization (Doc. No. 861) that was

 filed on August 3, 2020.

        The Court has previously established an objection deadline of August 4, 2020 regarding

 any objection to confirmation of Debtors’ Plan. During the evening hours of August 3, 2020,

 Debtors filed an amended plan of reorganization and a related disclosure statement.      The

 claimants seeking relief from the automatic stay have not had an opportunity to thoroughly

 review and meaningfully object, if necessary, to Debtors’ Amended Joint Chapter 11 Plan of

 Reorganization (Doc. No. 861) that was filed on August 3, 2020. The claimants seeking relief

 from the automatic stay offer the instant notice as their collective intent to do so within a

 reasonable time or by any related deadline established by the Court.

        Dated: August 4, 2020




 /s/ David B. Lunsford
 Mark R. Staun (WV Bar No. 5728)
 David B. Lunsford (WV Bar No. 12555)
 Hartley Law Group, PLLC
 700 Virginia Street, East – Suite 240
 Charleston, WV 25301
 Telephone: 304-343-4100
 mstaun@hartleylawgrp.com
 dlunsford@hartleygrp.com

 Counsel for Gary L. Workman



 /s/ Spencer D. Elliott
 Spencer D. Elliott (WV Bar No. 8064)
 Lewis Glasser PLLC
 300 Summers Street, Suite 700
 Charleston, WV 25301
 Telephone: 304-345-2000
 selliott@lewisglasser.com


                                                 2
Case 2:20-bk-20007      Doc 874    Filed 08/04/20 Entered 08/04/20 16:48:17   Desc Main
                                  Document      Page 3 of 5



 Christopher D. Pence (WV Bar No. 9095)
 Hardy Pence PLLC
 10 Hale Street, 4th Floor
 Charleston, WV 25301
 Telephone: 304-345-7250
 cpence@hardypence.com

 Counsel for Kevin and Ashlee Caldwell,
 individually and as guardians of B.C., an infant



 /s/ Jason Harwood
 Jason Harwood (WV Bar No. 9208)
 Harwood Legal, PLLC
 110 Nick Savas Drive
 Logan, WV 25601
 Telephone: 304-752-5015
 jason@harwoodlegal.com

 Amy C. Crossan (WV Bar No. 7150)
 Bouchillon, Crossan & Colburn, L.C.
 731 5th Avenue
 Huntington, WV 25701
 Telephone: 304-523-8451
 acrossan@bcc-wv.com

 Counsel for Beverly Eve Adams


 /s/ J. Timothy DiPiero
 J. Timothy DiPiero (WV Bar No. 1024)
 Lonnie C. Simmons (WV Bar No. 3406)
 Robert M. Bastress, III (WV Bar No. 9616)
 DiPiero Simmons McGinley & Bastress, PLLC
 604 Virginia Street, East
 Charleston, WV 25301
 Telephone: 304-342-0133
 tim.dipiero@dbdlawfirm.com
 lonnie.simmons@dbdlawfirm.com
 rob.bastress@dbdlawfirm.com

 Counsel for Jane Doe, Her Mother and Grandmother
 and Gilbert W. Sloan, Executor and Personal
 Representative for the Estate of Icley Wood Sloan


                                               3
Case 2:20-bk-20007     Doc 874     Filed 08/04/20 Entered 08/04/20 16:48:17   Desc Main
                                  Document      Page 4 of 5



 /s/ Richard D. Lindsay
 Richard D. Lindsay, Esquire (WV Bar No. 10832)
 Richard D. Lindsay, M.D., J.D. (WV Bar No. 2216)
 Tabor Lindsay & Associates
 Post Office Box 1269
 Charleston, WV 25325
 Telephone: 304-344-5155
 richlindsay@taborlindsay.com
 drrichardlindsay@taborlindsay.com

 Counsel for Judith Cayton, Meredith Huffman, Administratrix
 of the Estate of James O. Huffman, Kristen Patterson, Administratrix
 of the Estate of Mary Cae Henderson, Hilda George and
 Richard Johnson



 /s/ Thomas G. Wilson
 Thomas G. Wilson (WV Bar No. 4087)
 Wilson Law Offices, PLLC
 120 Capitol Street
 Charleston, WV 25301
 Telephone: 304-345-5508
 tom@wilsonlawpllc.com

 Counsel for Fred J. Wood, Executor of the
 Estate of Judy Mae Wood, Deceased




                                              4
Case 2:20-bk-20007        Doc 874      Filed 08/04/20 Entered 08/04/20 16:48:17               Desc Main
                                      Document      Page 5 of 5


                      IN THE UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF WEST VIRGINIA


 In re:                                                 Chapter 11

 THOMAS HEALTH SYSTEM, INC., et al.,                    Case No. 20-20007 (FWV)

          Debtors.3                                     (Jointly Administered)


                                   CERTIFICATE OF SERVICE

          I, DAVID B. LUNSFORD, hereby certify that, on August 4, 2020, I caused a copy of the

 foregoing JOINT NOTICE OF RESERVATION OF RIGHTS OFFERED BY CLAIMANTS

 SEEKING RELIEF FROM THE AUTOMATIC STAY REGARDING POTENTIAL

 OBJECTION TO CONFIRMATION OF DEBTORS’ AMENDED JOINT CHAPTER 11

 PLAN OF REORGANIZATION to be filed through the Court’s CM/ECF system, and that

 copies of the same will be automatically sent to the registered participants as identified on the

 Notice of Electronic Filing (NEF).

                                                 /s/ David B. Lunsford
                                                 David B. Lunsford (WV Bar No. 12555)




 3
   The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
 number, are: Thomas Health System, Inc. (0674); Herbert J. Thomas Memorial Hospital Association
 (4900); Charleston Hospital, Inc. (2692); THS Physician Partners, Inc. (5947); and THM Services, Inc.
 (6607).


                                                    5
